Title: The American Commissioners to William Lee, [22–26] September 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Lee, William


<Passy, September [22–26], 1778: We have considered the papers you submitted, including the project of a treaty between the Netherlands and the United States. As Congress has appointed no commissioner to deal with their High Mightinesses, we have taken and will continue to take all suitable measures to further friendship between our countries. We do not think it prudent for many reasons to express at present any decided opinion on the projected treaty you communicated to us. We however wish to express our disposition to treat on an object which promises to lay the foundation of an extensive commerce and to tend to prevent the continuation of war.>
